Name: Council Implementing Decision (CFSP) 2018/1289 of 24 September 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  international trade;  international affairs;  European construction;  maritime and inland waterway transport
 Date Published: 2018-09-25

 25.9.2018 EN Official Journal of the European Union L 240/61 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/1289 of 24 September 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016 the Council adopted Decision (CFSP) 2016/849. (2) On 14 September 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of one vessel subject to restrictive measures. (3) Annex IV to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex IV to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 24 September 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 141, 28.5.2016, p. 79. ANNEX (1) In Annex IV to Decision (CFSP) 2016/849, entry 11 under the heading A. Deflagged vessels, is replaced by the following: 11. Name: WAN HENG 11 Additional information IMO: 8791667 M/V WAN HENG 11 engaged in a ship-to-ship transfer, likely for oil, with M/V RYE SONG GANG 1 on 13 February 2018. Wan Heng 11, formerly a Belize-flagged vessel, is now operating as a DPRK-flagged vessel named the KUMJINGANG3 or Kum Jin Gang 3. (2) In Annex IV to Decision (CFSP) 2016/849, entry 32 under the heading D. Vessels which are prohibited entry into ports, is replaced by the following: 32. Name: WAN HENG 11 Additional information IMO: 8791667 M/V WAN HENG 11 engaged in a ship-to-ship transfer, likely for oil, with M/V RYE SONG GANG 1 on 13 February 2018. Wan Heng 11, formerly a Belize-flagged vessel, is now operating as a DPRK-flagged vessel named the KUMJINGANG3 or Kum Jin Gang 3.